Citation Nr: 1816071	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  17-17 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a compensable rating for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to December 1958.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2017 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2018, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).


REMAND

The Veteran is seeking an initial compensable rating for his service-connected migraine headaches.  He was afforded a January 2017 VA examination in which he reported headaches which did not cause pain, but just disturbances.  He indicated suffering from visual aura which typically lasts fifteen minutes.  The examiner indicated headache symptoms of pain on both sides of the Veteran's head, visual aura, sensitivity to light and sound, and that the symptoms typically last less than one day.  No prostrating attacks were found and no other pertinent symptoms.

A March 2017 addendum opinion was submitted by the VA examiner which indicated the Veteran suffers from frequent headaches, including "silent migraines," and does not have prostrating headaches.

Thereafter, the Veteran was afforded a March 2018 Board hearing in which he indicated the January 2017 VA examination report did not accurately reflect all of his headache symptoms.  Additionally, there is evidence in the record of blurred vision possibly associated with his service-connected headaches.  June 2016 and November 2016 VA treatment records indicate the Veteran has a history of blurred vision associated with his headaches.  A March 2017 VA treatment record noted the Veteran's reports of increased headache frequency and a May 2017 record indicated regular headaches which hurt behind his eyes.

Therefore, as the Veteran indicated his headache symptoms were not fully reported during the January 2017 VA examination and additional relevant medical evidence has been submitted, the Board finds that an additional VA examination is required.  Specifically, the Veteran requires an examination with a neurologist to address the nature and severity of the symptoms related to his headaches.  Additionally, the physician should address whether the Veteran's blurred vision is a symptom of his migraine headaches or a separate and distinct disorder caused or aggravated by his service-connected migraines.

In light of the remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records from May 2017, to include from the Providence VA Medical Center.

2.  After completing the records development indicated above, schedule the Veteran for a VA examination with a neurologist to assess the nature and severity of his service-connected migraine headaches.  All necessary tests and studies should be performed.

The examiner should fully address the Veteran's reported symptoms.  Whether he experiences prostrating headaches and to what extend should be addressed.

The examiner should also provide an opinion as to whether the blurry vision reported by the Veteran is a symptom of the migraine headaches or is a separate and distinct disorder caused or aggravated by the Veteran's migraine headaches, or is unrelated to his headaches.

If any vision problems are related to the service-connected migraines, the RO should schedule the Veteran for a VA eye examination to ascertain the severity of the vision disorder.

A complete rationale should be provided.

3.  Finally, readjudicate the appeal.  If the benefit is not granted in full, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

